—In a proceeding pursuant to CPLR article 78 to review a determination of the Town of Kent Planning Board which approved appellant’s application to construct a 40-space parking area as an accessory use, which was consolidated with an action for a judgment declaring that such a parking area is *439not a permitted use under the applicable zoning ordinance, the appeal is from a judgment and order (one paper) of the Supreme Court, Putnam County (Beisheim, J.), dated September 6,1983, which, inter alia, annulled said determination as arbitrary and capricious.
Judgment and order affirmed, with costs to petitioners-respondents.
Special Term was correct in its determination that a lot for overnight parking of appellant’s trucks could not be considered an accessory use to the principal use, where the conditions placed upon the principal use precluded, among other things, overnight outside parking of trucks. Thompson, J. P., O’Connor, Niehoff and Boyers, JJ., concur.